DETAILED ACTION
Claims 1, 5-9, and 11 were rejected in the Office Action mailed 12/09/2021. 
Applicant filed an after final amendment on 03/09/2022, which was not entered on 04/13/2022. \
Applicant filed a request for continued examination and amended claim 1, cancelled claim 11, and added new claim 12 on 05/09/2022. 
Claims 1, 5-9, and 12 are pending. 
Claims 1, 5-9, and 12 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Nakamura on 06/09/2022.

The application has been amended as follows: 
Cancel claim 12. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires, “An injection molded article comprising a polyolefin resin composition, comprising: a polyolefin resin; and cellulose microfibrils, wherein the polyolefin resin comprises a propylene block copolymer and is a polypropylene resin for injection molding and the cellulose microfibrils are cellulose nanofibers having a width of 4 to 100 nm, wherein a melt flow rate of the polyolefin resin is 10 to 150 g/10 minutes; wherein a content of the cellulose microfibrils is 2.5 to 10 parts by mass, with respect to 100 parts by mass of an entire resin component in the polyolefin resin composition; wherein (i) a coefficient of linear thermal expansion at 25ºC is less than 75 ppm/K; (ii) a flexural modulus at 25ºC is 2.2 GPa or more; and (iii) an apparent shear viscosity at 19025ºC, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa*sec, wherein the polyolefin resin further comprises a propylene homopolymer, and wherein the propylene block copolymer is selected from the group consisting of: a (propylene)-(propylene-ethylene) copolymer, a (propylene)-(propylene-ethylene-1-butene) copolymer, a (propylene)-(propylene-ethylene-1-hexene) copolymer, a (propylene)-(propylene-1-butene) copolymer, a (propylene)-(propylene-1-hexene) copolymer, a (propylene-ethylene)-(propylene-ethylene) copolymer, a (propylene-ethylene)-(propylene-ethylene-1-butene) copolymer, a (propylene-ethylene)-(propylene-ethylene-1-hexene) copolymer, a (propylene-ethylene)-(propylene-1-butene) copolymer, a (propylene-ethylene)-(propylene-1-hexene) copolymer, a (propylene-1-butene)-(propylene-ethylene) copolymer, a (propylene-1-butene)-(propylene-ethylene-1-butene) copolymer, a (propylene-1-butene)-(propylene-ethylene-1-hexene) copolymer, a (propylene-1-butene)-(propylene-1-butene) copolymer and a (propylene-1-butene)-(propylene-1-hexene) copolymer.”

	The closest prior art includes Tanaka et al. (US 2017/0313858) (Tanaka), Toru (JP 2009167249), and I et al. (US 2016/0237277) (I).

Tanaka teaches a polyolefin resin composition comprising cellulose nanofibers and a polypropylene resin, wherein the cellulose nanofibers have an average thickness of 36.5 nm. The polyolefin resin composition is injection molded to form automobile parts. See, e.g., title and paragraphs [0067-0068], [0074-0076], and [0082-0086]. Tanaka further teaches the polyolefin resin composition comprises 90 wt.% polypropylene resin and 5 wt. % cellulose nanofibers. Ex. 2 in Table 1. Tanaka teaches the polyolefin resin comprising a polypropylene resin comprising a propylene block copolymer or propylene homopolymer. Paragraphs [0053] and [0076]. 
Tanaka does not explicitly teach the polyolefin resin comprising a specific propylene block copolymer and propylene homopolymer, the melt flow rate of the polyolefin resin, or the polyolefin resin exhibiting a coefficient of linear thermal expansion at 25ºC of less than 75 ppm/K; (ii) a flexural modulus at 25ºC of 2.2 GPa or more; and (iii) an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, of less than 500 Pa*sec. 

Toru teaches an injection molded article comprising a cellulose fiber resin composition comprising a cellulose nanofibers and a polyolefin resin. The cellulose fiber resin composition has a low linear expansion coefficient of 10 ppm/K to 110 ppm/K when measured at 60ºC to 100ºC. See, e.g., abstract and paragraphs [0009-0011], [0041-0042], [0044], [0051], [0127], and [0168]. Toru does not explicitly teach the polyolefin resin comprising a specific propylene block copolymer in addition to a propylene homopolymer, the melt flow rate of the polyolefin resin, or the polyolefin resin exhibiting a coefficient of linear thermal expansion at 25ºC of less than 75 ppm/K; (ii) a flexural modulus at 25ºC of 2.2 GPa or more; and (iii) an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, of less than 500 Pa*sec. 

I teaches a resin composition for automobile parts comprising a polypropylene-based resin. The polypropylene-based resin comprises a mixture of a crystalline propylene homopolymer and a crystalline propylene-ethylene block copolymer. The melt flow rate is in the range of 0.1 to 100 g/10 min. See, e.g., abstract and paragraphs [0001], [0055], [0059], and [0253]. I does not teach the presence of cellulose nanofibers having a width of 4 to 100 nm or the resin composition exhibits a coefficient of linear thermal expansion at 25ºC of less than 75 ppm/K; (ii) a flexural modulus at 25C of 2.2 GPa or more; and (iii) an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, of less than 500 Pa*sec. 

There is no motivation or teaching in I, Toru, or Tanaka, alone or in combination, to further modify the polyolefin resin composition such that it exhibits a coefficient of linear thermal expansion at 25ºC of less than 75 ppm/K; (ii) a flexural modulus at 25ºC of 2.2 GPa or more; and (iii) an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, of less than 500 Pa*sec. 

Any comments considered necessary by applicant must be submitted no later /than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1 and 5-9 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789